On this petition the State contends that the judgment ought not to be reversed on account of a statement made by the trial judge in his oral charge to which exception was noted.
That is the only ground on which the Court of Appeals reversed the judgment and that is the only question presented in this petition for certiorari. We think the Court of Appeals was not in error in its treatment and disposition of that question; so that the writ of certiorari is denied.
Writ denied.
BROWN, LAWSON and SIMPSON, JJ., concur.